341 S.W.3d 212 (2011)
KEARNEY TRUST COMPANY, Respondent,
v.
Billie D. McKAY and Jan M. McKay, Appellants.
No. WD 72952.
Missouri Court of Appeals, Western District.
May 17, 2011.
John L. Young, Princeton, MO, for Appellants.
Pamela J. Butler Palmer, Kansas City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.


*213 ORDER
PER CURIAM:
Ms. Billie McKay and Mr. Jan McKay appeal the trial court's judgment in favor of Kearney Trust Company.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).